Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,046,334 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as follows: 
16/102,247 claim 1					USP 10,046,334 claims 10 and 13
A process, comprising
A process for the separation of materials from electrochemical cells, the process comprising

providing electrode active material comprising a lithium metal oxide compound and/or a lithium metal phosphate compound recovered from lithium ion electrochemical cells

forming a slurry comprising particles of the electrode active material
magnetizing the electrode active material particles
subjecting the slurry to a magnetic field of sufficient magnetic field intensity to magnetize particles in the slurry
separating the magnetized electrode active material particles from the slurry
separating the magnetized particles from the slurry using magnetic force induced between the magnetized particles and an active magnetic surface in contact with the slurry
separating the electrode active material particles into at least two lithium metal compounds
the electrode active material comprises two or more lithium metal oxide compounds, and the separated particles comprise one of the two or more lithium metal oxide compounds


Although application 16/102,247 and USP 10,046,334 are not identical, both sets of claims disclose the limitations of forming a slurry comprising particles of the electrode active material, magnetizing the particles, and separating the magnetized particles from the slurry.

16/102,247 claim 12				USP 10,046,334 claims 1 and 7
A process, comprising
A process for the separation of materials from electrochemical cells, the process comprising
flowing a slurry comprising electrode active material particles of one or more electrochemical cells
flowing a slurry comprising electrode active material particles through a magnetic separator, wherein the electrode active material particles comprise paramagnetic particles comprising a lithium metal oxide compound and/or a lithium metal phosphate compound

subjecting the slurry to a magnetic field of sufficient magnetic field strength to magnetize the paramagnetic particles
separating the magnetized electrode active material particles from the slurry, wherein the separated magnetized electrode active material particles comprise at least one lithium metal compound
separating the magnetized particles from the slurry using magnetic force between the magnetized particles and an active magnetic surface in contact with the slurry in the magnetic separator
separating the electrode active material particles into at least two lithium metal compounds



Although application 16/102,247 and USP 10,046,334 are not identical, both sets of claims disclose the limitations of flowing a slurry comprising electrode active material particles, magnetizing the electrode active material particles, and separating the magnetized electrode active materiel particles from the slurry where the magnetized electrode active material particles comprise at least two lithium metal compounds, lithium metal oxide compound and lithium metal phosphate compound.


Allowable Subject Matter
Claims 1-20 would be allowable with a timely filed Terminal Disclaimer.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a process for separating magnetized electrode active material particles.  The closest prior art does not disclose or make obvious separating the magnetized electrode active material particles from the slurry, slurry; and separating the electrode active material particles into at least two lithium metal compounds in conjunction with the other structures in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive. 
Rejection under USC 112
Regarding the rejection under USC 112, the rejection is withdrawn due to Applicant’s amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALYANAVENKATESHWARE KUMAR/Examiner, Art Unit 3655  
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655